818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Therese A. FARBER, Plaintiff-Appellant,v.MASSILLON BOARD OF EDUCATION, et al., Defendants-Appellees.
No. 86-3951.
United States Court of Appeals, Sixth Circuit.
May 18, 1987.

Before JONES and RYAN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The plaintiff appeals from orders entered in favor of the defendants in this age and sex discrimination case.  Although the defendant has failed to raise the appealability of these orders, this Court must consider the issue of its own jurisdiction whenever reason for inquiry exists.  Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 740;  see also Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984) (holding that the Court may raise the issue sua sponte at any point in the proceedings).


2
Following a jury trial, the district court entered judgment for the plaintiff on her age discrimination claim, granted the defendants' motion for remittitur of the jury's award, and entered judgment for the defendants on the plaintiff's sex discrimination claim.  Left pending were the plaintiff's post-judgment motions for prejudgment interest and injunctive relief.


3
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction to hear appeals from all final decisions of the district court & A final judgment leaves nothing for the court to do but execute on the judgment.  Catlin v. United States, 324 U.S. 229, 233 (1945).  It is well established that where liability has been decided but the remedy remains undetermined, there is no final order for purposes of review.  See Sun Shipbuilding & Dry Dock Co. v. Benefits Rev. Bd., 535 F.2d 758 (3rd Cir.1976), and the cases cited therein.  The instant appeal leaves remedial issues before the district court, and as such is not within the jurisdiction of this Court.  Therefore,


4
It is ORDERED that the plaintiff's appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.